 1

 2

 3
                          UNITED STATES DISTRICT COURT
 4
                                  EASTERN DISTRICT OF CALIFORNIA
 5

 6   SADEGH POOZESH, et al.,                             Case No. 1:19-cv-01466-LJO-SKO
 7                        Plaintiffs,                    ORDER DENYING WITHOUT
                                                         PREJUDICE PLAINTIFF’S REQUEST
 8           v.                                          FOR AN ORDER SEALING
                                                         DOCUMENTS
 9   MICHAEL POMPEO, et al.,
                                                         (Doc. 7)
10                        Defendants.
11   _____________________________________/
12
                                         I.         INTRODUCTION
13
            On October 17, 2019, Plaintiffs Daughter Doe, Mother Doe, and Father Doe filed a “Notice
14
     of Request to Seal Documents” requesting that the Court file under seal four documents in
15
     connection with their motion to proceed under pseudonyms, (Doc. 6), and stated that their grounds
16
     for sealing the four exhibits “is the same reasoning . . . in the Pseudonym Motion.” (Doc. 7.)
17
     Plaintiffs submitted the notice and the exhibits to the Court via email, and served the notice and
18
     exhibits on Defendants as required by Local Rule 141. (See id. at 3.) Plaintiffs did not, however,
19
     submit to the Court and serve on Defendants a written request to seal with the information required
20
     by Local Rule 141.
21
            The Court has reviewed Plaintiffs’ notice of request for an order sealing documents and
22
     has determined that, in its current form, it cannot be granted. For the reasons set forth below, the
23
     Court DENIES without prejudice Plaintiffs’ request.
24
                                              II.    DISCUSSION
25
     A.     The Request to Seal Documents Does Not Comply with Local Rule 141.
26
            Plaintiffs’ request for a Court order sealing documents does not comply with Rule 141.
27
     Pursuant to Local Rule 141(b), any party seeking to seal documents must submit a “Notice of
28
 1 Request to Seal Documents,” a “Request to Seal Documents,” a proposed order, and all documents

 2 covered by the request. L.R. 141(b). Plaintiffs’ request fails to meet these requirements.

 3           Local Rule 141(b) requires that the “Request to Seal Documents” (1) set forth the statutory
 4 or other authority for sealing; (2) the requested duration; (3) the identity, by name or category, of

 5 persons to be permitted access to the documents; and (4) all other relevant information, and

 6         be either (1) e-mailed to the appropriate Judge or Magistrate Judge’s proposed
           orders e-mail box listed on the Court’s website, with the e-mail subject line
 7         including the case number and the statement: “Request to Seal Documents”; or (2)
           submitted on paper to the Clerk by hand delivery, by same-day or overnight courier,
 8         or by U.S. Mail; the envelope containing the Request, proposed order an documents
 9         shall state in a prominent manner “Request to Seal Documents.”
           [. . .]
10
           Except in matters in which it is clearly appropriate not to serve the “Request to Seal
11         Documents,” proposed order, and/or documents upon the parties, which would
           include criminal pre-indictment matters, all Requests, proposed orders, and
12         submitted documents shall be served on all parties on or before the day they are
13         submitted to the Court. See L.R. 135.

14 L.R. 141(b). Plaintiffs did not submit to the Court or serve on Defendants a separate written

15 request identifying the statutory or other authority for sealing, the requested duration of the sealing,

16 and the identity of persons who are permitted to access the documents. Instead, Plaintiffs filed

17 and served a Notice of Request to Seal, and submitted to the Court and served the documents

18 sought to be sealed and the proposed order. Plaintiffs must also submit to the Court and serve on

19 Defendants a written request to seal including the information required by Local Rule 141(b).

20 B.        Plaintiffs’ request for an Order sealing documents is Denied Without Prejudice.

21           Plaintiffs may submit and serve a “Request to Seal Documents” that complies with Local

22 Rule 141 and corrects the deficiencies set forth in this order, along with the documents sought to

23 be sealed. In addition, Plaintiffs may re-file a revised “Notice of Request to Seal Documents” that

24 (1) describes generally the documents sought to be sealed; (2) the basis for sealing; (3) the manner

25 in which the “Request to Seal Documents,” proposed order, and the documents themselves were

26 submitted to the Court; and (4) whether the Request, proposed order, and documents were served
27 on all other parties. See E.D. Cal. L.R. 141(b).

28

                                                      2
 1                             III.   CONCLUSION AND ORDER
 2          Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s request for an Order
 3 sealing documents (Doc. 7) is DENIED without prejudice to renewing the request.

 4
     IT IS SO ORDERED.
 5

 6 Dated:    October 18, 2019                              /s/   Sheila K. Oberto        .
 7                                               UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                3
